Citation Nr: 0510331	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  97 24-333	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1951 to 
January 1953.

This case comes to the Board of Veterans' Appeals (Board) 
originally from a January 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim for service 
connection for a bilateral hip disability.  He filed a timely 
appeal.

The procedural history of this case is as follows.  In 
October 1998, the Board issued a decision denying the 
veteran's claim.  He appealed to the U.S. Court of Appeals 
for Veteran Claims (Court).  While the appeal was pending, in 
November of 2000, the Veterans Claims Assistance Act (VCAA) 
was enacted.  So, in December 2000, the Court remanded the 
case to the Board to insure compliance with this new law.  In 
August 2001, the Board, in turn, remanded the case to the RO.  
The RO sent him a VCAA notice in January 2002, and obtained 
some additional medical evidence.  When the case was returned 
to the Board for further appellate consideration, in May 
2003, the Board once again remanded it to the RO for 
additional development - including a VA examination.  After 
development and further consideration by the RO, the case has 
once again been returned to the Board.


FINDING OF FACT

The veteran's bilateral hip disability did not originate in 
service and is not otherwise causally related to his military 
service.  

CONCLUSION OF LAW

The veteran's bilateral hip disability was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

As mentioned earlier, the VCAA was enacted after the RO's 
initial decision regarding the veteran's claim, and the Court 
later remanded the case to insure compliance.  Accordingly, 
the RO sent him a VCAA notice letter in January 2002, and 
then again in June 2003 pursuant to the Board's May 2003 
remand.  

It would seem compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate to remand the claim.  Since both the Board and 
the Court did this, another remand for this reason is 
unnecessary.  At this point, any defect with respect to the 
timing of the VCAA notices is merely harmless error.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the January 2002 and June 2003 VCAA letters 
that were provided to the veteran do not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that he was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA 
letters requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  In July 2003, he responded stating that he had no 
further evidence to submit or which needed to be obtained.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence of 
such a request is unlikely to prejudice him, and thus, the 
Board finds this to be harmless error also.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

With respect to the VCAA letters of January 2002 and June 
2003, the veteran was requested to respond within 30 days.  
The letter also informed him that he could take up to one 
year to respond without jeopardizing the potential effective 
date for compensation - should, in fact, his claim be 
granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs) that were available, which consisted only of 
morning reports.  VA outpatient treatment (VAOPT) and private 
medical records were obtained.  As mentioned, in reply to the 
June 2003 VCAA letter, he stated that he had no further 
relevant evidence to submit or which needed to be obtained 
(see VA Form 21-4128 dated in July 2003).  Pursuant to the 
Board's May 2003 remand directive, the RO also requested that 
he provide a release to obtain records relating to his 
workers' compensation claim.  However, in July 2003, he 
stated that the workers' compensation claim related to his 
leg and not his hip - therefore, because he did not believe 
them to be relevant, he did not submit a release for those 
records.  In July 2003, a VA examination for his joints was 
also obtained.  Since then, he has not indicated he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  Furthermore, although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of the claim.  38 C.F.R. § 20.700(a) 
(2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

Morning reports for the veteran's unit indicate that he went 
"absent sick" at the 26th Station Hospital at Fort Skelly in 
Regensburg, Germany; however, the nature of the disability 
was not reported.  It was also noted that an investigation 
was pending.  No other SMRs were available from the National 
Personnel Records Center (NPRC).

VA medical records dating from 1978 to 1995 indicate the 
veteran first complained of bilateral hip pain in the late 
1980s and early 1990s.  These records indicate he was 
diagnosed as having bursitis and severe bilateral 
degenerative joint disease (DJD) of the hips.  

Records from the Social Security Administration (SSA) 
indicate that an Administrative Law Judge (ALJ) found the 
veteran was entitled to disability compensation commencing in 
July 1982 due to severe ischemic heart disease and obesity.  
Medical records from the SSA relate to primarily to treatment 
for coronary artery disease (CAD).  A March 1982 record from 
Dr. Ghafoor indicates a secondary diagnosis of osteoarthritis 
of the thoracic spine, but makes no mention of osteoarthritis 
in the hips.

The reports of May 1995 physical examinations at the Carle 
Clinic Association indicate the veteran reported having a 2-
year history of severe pain over the lateral aspect of the 
hip area, bilaterally.  He did not have any other complaint 
except some low back pain that he had had for a long time.  
His past medical history was reported as significant for 
peptic ulcer disease and coronary bypass surgery.  The doctor 
also noted he was morbidly obese (305 lbs. and 5'8" tall).  
He was diagnosed with degenerative changes in the lumbar 
spine and osteoarthritis of the hips.  It was recommended 
that he lose 100 lbs. before considering his surgical 
options.

A July 1995 record from Dr. Rezin indicates the veteran 
presented with back and hip pain, bilaterally.  It was noted 
he was markedly overweight.  He was diagnosed with severe 
bilateral hip arthritis and probable lumbar spondylosis with 
spinal stenosis.  A history of a motor vehicle accident (MVA) 
was not noted.

The report of the October 1995 VA examination indicates the 
veteran complained of bilateral knee and hip pain.  He 
reported being involved in a MVA during service in which his 
truck rolled over and hit him in one of hips - he did not 
recall which hip.  He was diagnosed with severe hip and 
moderately severe bilateral knee DJD, verified by X-rays.  
The examiner stated:

In this obese male, I cannot relate this diffuse 
osteoarthritic involvement to jeep rolling on him 
and specifically injuring the one hip.  I believe 
that this is idiopathic osteoarthritis.

At a hearing before a hearing officer at the RO conducted in 
October 1997, the veteran reported that during service he was 
a passenger during a MVA (see transcript of the hearing, pg. 
3).  He said he was catapulted out of the vehicle and landed 
on the ground injuring both hips (pg. 3).  He said he was 
hospitalized for 5-6 days (pg. 9).  He said he did not 
receive any follow-up treatment, and was placed on light duty 
for a period of time and then returned to normal duty (pgs. 
9-10).  He did not seek any treatment until the early 1980s 
(pgs. 10, 15).  

In October and November 1996, the veteran underwent right and 
left total hip replacements, respectively.  It was noted he 
had lost 40 lbs. and could benefit from the surgery.  
Pathology reports were consistent with severe degenerative 
arthritis.



November 1998 and November 2001 letters from Dr. Rezin state:

[The veteran] is a gentleman who I had to replace 
both of his hips secondary to degenerative 
arthritis.  He gives a history of a significant 
accident while in the military.  I would have to 
state that it is possible that this accident 
contributed and possibly even caused the 
degenerative situation in his hips.  

VA medical records from December 1999 through October 2003 
relate to treatment for other medical conditions.

The report of the July 2003 VA examination indicates the 
veteran complained of bilateral hip pain.  He denied weakness 
or his legs giving out.  Ambulation was limited to 75 ft., 
but this was due to back and lung problems - not his hips.  
He reported a history of being thrown from a vehicle during 
service.  He was diagnosed with bilateral total hip 
arthroplasty, and bilateral trochanteric bursitis.  The 
examiner stated:  

There is no evidence to support that the hip 
condition other than speculation is etiologically 
related to his military service, but rather 
diffuse idiopathic osteoarthritis.  It is 
concluded that it is less likely than not that 
the veteran's bilateral hip condition is a result 
of his military service.

Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
This requires a finding that there is a current disability 
that has a relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, 
it need not be shown that the disability was present or 
diagnosed during service but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of 
duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

When a veteran's SMRs are unavailable, as in this case, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

While there is a heightened duty to consider the benefit of 
the doubt doctrine when, as here, a veteran's SMRs have been 
destroyed, this does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 
Vet. App. 46 (1996).

Legal Analysis

The veteran claims that his current bilateral hip disability 
is related to injuries he sustained during a MVA accident 
during military service in October 1951.  Morning reports do 
confirm he was "absent sick" for a period of time in 
October 1951.  He has testified that he was hospitalized for 
5 to 6 days following the MVA, then released to light duty, 
and eventually to normal duty.  He stated that he did not 
receive any follow-up treatment during service.  He said he 
first sought treatment for hip pain in the mid-1980s - more 
than 30 years after the alleged MVA.  In 1996, he underwent 
total hip replacements, bilaterally.

The July 2003 VA examiner opined that the veteran's current 
hip condition was less likely than not related to his 
military service.  On the other hand, Dr. Rezin opined that 
he believed it was possible that the MVA contributed or 
caused the degenerative situation in his hips.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiner's 
opinion over the private physician's medical opinion.

The VA examiner's conclusion that the veteran's bilateral hip 
disability is probably not related to his military service is 
based on a review of the entire claims file, including his 
SSA records.  For this reason, this opinion is especially 
probative.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  Furthermore, Dr. 
Rezin's opinion is only that an etiological link may be 
possible.  The mere possibility of a nexus is not a 
sufficient basis to grant service connection.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that 
a doctor's opinion was too speculative when phrased in such 
equivocal language).  And while an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is definite etiology or obvious etiology, a 
doctor's opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).   Furthermore, Dr. Rezin 
does not provide the basis or rationale for his opinion.  For 
these reasons, including the fact that over 30 years ensued 
between the MVA and any follow-up symptoms or treatment, the 
Board finds the VA examiner's opinion to be more probative.

Unfortunately, the veteran's SMRs are not available.  But 
even if the Board gives him the benefit of the doubt 
regarding the occurrence of the MVA and subsequent 
hospitalization, the record does not establish a link between 
the accident and his current disability.  Furthermore, by his 
own admission, he stated that he eventually returned to 
normal duty after being released from the hospital, and 
received no follow-up treatment during service or for the 
next 30 years - supporting the conclusion that the accident 
and current disability are not etiologically linked.

For these reasons, the claim for service connection for a 
bilateral hip disability must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.

ORDER

The claim for service connection for a bilateral hip 
disability is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


